Case 1:15-cV-23486-FA|\/| Document 92 Entered on FLSD Docket 11/20/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 15-23486-CIV-MORENO
JULIO HERNANDEZ HERNANDEZ,

Plaintiff,

VS.

ACOSTA TRACTORS, INC. FELIX F.
ACOSTA and ALEX RIOS,

Defendants.
/

ORDER DENYING MOTIONS FOR EXTENSION OF TIME AND/OR STRIKING
THIS CAUSE came before the Court upon the Plaintiffs’ Motion for Extension of Time
to Respond to Defendants’ Motion for Final Surnrnary Judgment and/or Motion to Strike
Defendants’ Motion for Final Sumrnary Judgrnent (D.E. 87), filed on November 14l 2018.
THE COURT has considered the motion, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that the motion is DENIED.

/L
DONE AND ORDERED in Chambers at Miami, Florida, this 4 z of November

2018.

 

Copies furnished to:

Counsel of Record

